Luke, J.
It is stated in the brief of counsel for the plaintiff in error that the single issue in this ease is whether the court erred in refusing to direct a verdict for the defendant. Under repeated rulings of the Supreme Court and of this court, it is never error for the judge to refuse to direct a verdict.
The general grounds of the motion for a new trial are not referred to in the brief of plaintiff in error, and are treated as abandoned.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.